Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/940,651 filed on 07/28/2020.  Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, line 3, the recitation of “a cam plate” constitutes a double inclusion since “a cam plate” was previously recited in claim 1, line 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(b) as being anticipated by Ishikawa et al. (US 4,974,470).
Ishikawa et al. show a reducer of a harmonic drive structure (Fig. 9) comprising: a circular spline of a ring shape (see Annotation below); 
a flex spline mounted inside the circular spline and having teeth engaged with teeth formed at three or more positions of the inner circumferential surface of the circular spline to be rotated; and 
a wave generator mounted inside the flex spline, and including a cam plate of a circular shape, and three or more protrusions formed at three or more positions of the outer circumferential surface of the circular cam plate so that the protrusions formed on the outer circumferential surface of the cam plate elastically deform the three or more positions inside the flex spline. 
As to claim 2, wherein the cam plate has a circular central part and protrusions formed at three or more positions of the outer circumferential surface of the central part; and 
a ball bearing formed on the outer face thereof to surround the cam plate and elastically deformed by the protrusions formed on the outer circumferential surface of the cam plate. 
As to claim 5, wherein the protrusions formed at the three or more positions are formed at regular intervals around a rotary shaft (inherent) of the wave generator. 

    PNG
    media_image1.png
    889
    802
    media_image1.png
    Greyscale

Annotation
As to claim 6, wherein the flex spline has teeth formed on the outer circumferential surface thereof and is elastically deformed by the shape of the wave generator, and the teeth of the elastically deformed part are engaged with the teeth formed on the inner circumferential surface of the circular spline.

 Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658